In a proceeding for settlement of the account of the executrix, the appeal is by a niece, of the testatrix, from so much of a decree of the Surrogate’s Court *1046of the County of Queens as dismissed her answer and objections to the account and directed the executrix to pay out the remaining assets of the estate to herself as residuary legatee. Decree, insofar as appealed from, unanimously affirmed, without costs. No opinion. Present — Carswell, Acting P. J., Wenzel, MaeCrate, Schmidt and Beldock, JJ.